Lore, C. J.:
The sentence of the Court, in your case, James F. Finley, is that you forfeit and pay a fine of fifty dollars; that you pay the costs of this prosecution; and you are now committed to the custody of the Board of Trustees of the New Castle County Workhouse until this sentence is carried into effect.
The statute, approved February 22,1901, (22 Delaware Laws, 493) under which the prisoner is fined, gives the Court the discretion to impose the whipping in such cases or not. We may impose the whipping, or we may fine or imprison in the discretion of the Court.
The new law vests in the Trustees of the New Castle County Workhouse all the powers heretofore vested in the Sheriff, but until some further order is made by the Court, this fine will be paid to the Clerk of the Peace.